This is an action by the appellant in which he alleges that a portion of his salary as city attorney of the City of LaPorte, Indiana, for the years 1918 to 1925, inclusive, has not been paid, and seeking to recover the balance. He alleges that he drew a salary of $700.00 per year, and that the minimum salary fixed by law for said office was $1,000.00 per year.
LaPorte was a city of the fourth class during all of the time involved. The minimum salary for city attorneys of cities of the third class was $1,000.00, and appellant contends that he was entitled to be paid the minimum salary provided for like officers in cities of the third class.
All of the questions involved are decided in the case ofHerman W. Sallwasser v. City of LaPorte (1933), ante 248,186 N.E. 297, and upon the authority of that case judgment is affirmed. *Page 712